      Case 5:21-cv-00247-MTT-CHW Document 5 Filed 08/02/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

MOUSSA DIARRA,                                   *

                     Plaintiff,                  *
v.                                                   Case No. 5:21-CV-00247-MTT-CHW
                                                 *
RHEA CONNOLLY ,
                                                 *
                  Defendant.
___________________________________              *


                                       JUDGMENT

       Pursuant to this Court’s Order dated July 29, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case. Plaintiff shall recover nothing of Defendant.

       This 2nd day of August, 2021.

                                           David W. Bunt, Clerk


                                           s/ Tydra Miller, Deputy Clerk
